Citation Nr: 0409432	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in August and September 1983.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

The veteran's claim was denied in a September 2001 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The veteran appealed this decision 
to the Board of Veterans' Appeals (Board).  In an April 2003 
decision, the Board denied his claim. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in early 2004, the veteran 
requested reconsideration of the Board's April 2003 decision 
that denied his claim for compensation for hepatitis C under 
the provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in August and September 1983.  The veteran 
explained that he wanted his claim reconsidered as he had not 
been notified of his hearing (initially requested in July 
2002).

A review of the record reveals that the veteran was scheduled 
to present testimony at a March 26, 2003, videoconference 
hearing.  He was notified of the time and date of the hearing 
in a February 24, 2003, letter; and he failed to report.  It 
is also noted that the veteran changed his address sometime 
after July 2002, and this may explain why he never received 
notification of the time and place for his hearing. 

In an April 2004 letter to the veteran, a Deputy Vice 
Chairman (DVC) of the Board indicated that arrangements would 
be made for him to have a videoconference hearing in light of 
the aforementioned circumstances.  (Indeed, the purpose of 
this remand is to afford the veteran the opportunity of a 
hearing.)  The DVC explained, in his April 2004 letter, that 
if the veteran failed to report for the hearing the April 
2003 Board decision would stand and his motion for 
reconsideration would be rendered moot.  It was also 
explained that if he did appear for the hearing, the April 
2003 Board decision would be vacated and the case would be 
reconsidered. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board will 
be granted if a claimant expresses a desire to appear in 
person.  

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge as soon as it may be 
feasible.  Thereafter, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  





	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

